DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-18, in the reply filed on August 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Claims 1-18 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This Application claims priority to U.S. Provisional Application No. 62/712,641 filed July 31, 2018.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed October 31, 2019 and November 5, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of improving plant growth, the method comprising: applying a first growth composition to a plant or part thereof during a first growth stage, the first growth composition comprising a first active component combination comprised of: an amount of auxin, an amount of gibberellic acid, and an amount of cytokinin, wherein the amount of cytokinin is less than the amount of auxin and gibberellic acid; adjusting the amount of auxin, the amount of gibberellic acid, and/or the amount of cytokinin after the first growth stage; applying a second growth composition to the plant or part thereof during a second growth stage, the second growth composition comprising a second active component combination, different than the first active component combination, and comprised of: a second amount of auxin, a second amount of gibberellic acid and a second amount of cytokinin; and growing the plant to maturity, thereby improving growth of the plant”. 
The method recites that the during the second growth stage a second growth composition comprising a second active component combination different than the first active combination, however, the second composition comprises auxin, gibberellic acid and cytokinin, which are the same components in the first composition. It is unclear based on how the claim is written how the second composition that comprises an auxin, 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 7, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller et al. (US 2016/0198714, Stoller et al. ‘714) in view of Stoller et al. (US 2005/0197253, Stoller et al. ‘253) and the Cato Publication (2013, Hortic. Bras, Cato et al.). Stoller et al. (US 2016/0198714, Stoller et al. ‘714) is the U.S. Patent Application Publication for U.S. 10,104,883 cited on the IDS filed 10/31/2021.
Applicant’s invention
Applicant claims a method of improving plant growth, the method comprising: applying a first growth composition to a plant or part thereof during a first growth stage, the first growth composition comprising a first active component combination comprised of: an amount of auxin, an amount of gibberellic acid, and an amount of cytokinin, wherein the amount of cytokinin is less than the amount of auxin and gibberellic acid; adjusting the amount of auxin, the amount of gibberellic acid, and/or the amount of cytokinin after the first growth stage; applying a second growth composition to the plant or part thereof during a second growth stage, the second growth composition comprising a second active component combination, different than the first active component combination, and comprised of: a second amount of auxin, a second amount of gibberellic acid and a second amount of cytokinin; and growing the plant to maturity, thereby improving growth of the plant. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Stoller et al. ‘714 teach a non-aqueous solution includes 1) at least one plant growth regulator, also referred to as PGR, and 2) at least one polar organic solvent and/or at least one semi-polar organic solvents (page 2, paragraph 20). Stoller et al. ‘714 teach a preferred embodiment of the present invention, the plant growth regulator may include a PGR mixture of three plant hormones--cytokinin, gibberellin, and auxin. In a preferred mixture, the cytokinin is kinetin, the gibberellin is GA3, and the auxin is IBA (page 3, paragraph 31). Stoller et al. ‘714 teach a water-diluted composition of the non-aqueous solution of the plant growth regulator is applied to the roots, foliage, flowers or fruits of a plant after planting (page 4, paragraph 38). Stoller et al. ‘714 teach the method includes the application of the non-aqueous solution of plant growth regulators, to the foliage and/or flowers of plants at or about the time of the beginning of plant flowering (e.g., during meiosis and when pollen is about to enter dehiscence). Stoller et al. ‘714 teach the non-aqueous solution may be applied to the soil in any appropriate fashion, such as, for example, in an opened furrow near the plant roots, which furrow may subsequently be closed (page 4, paragraph 39). Stoller et al. ‘714 teach when applied as a non-aqueous solution, the non-aqueous solution containing the plant growth regulator, e.g., an auxin or another PGR, may be sprayed on seeds or tubers using conventional spray equipment (page 4, paragraph 40). Stoller et al. ‘714 teach the methods may be used with substantially all plants, they are particularly useful when applied to crop plants, e.g., tomatoes and corn (page 5, paragraph 43). Stoller et al. ‘714 teach as provided in International Publication No. WO 2005/021715, the contents of which are expressly incorporated herein by reference, auxin level may be manipulated within a desired range by application of a plant growth regulator or phytohormone, e.g., cytokinin or gibberellic acid (page 5, paragraph 45).
Stoller et al. ‘714 teach the present non-aqueous solution of plant growth regulators (PGRs), such as auxins and gibberellins, in a polar or semi-polar organic solvent have been shown to have increased stability compared to aqueous-based compositions. The increased stability makes the non-aqueous solution more effective in improving the growth and productivity of plants by altering plant architecture (page 6, paragraph 49).
Difference between the prior art and the claims
(MPEP 2141.02)
	Stoller et al. ‘714 do not explicitly disclose adjusting the amount of auxin, the amount of gibberellic acid and/or the amount of cytokinin after the first stage of growth or examples of applying a second growth composition during a second growth stage. It is for this reason Stoller et al. ‘253 and the Cato Publication are added as secondary references. 
	Stoller et al. ‘253 teach different ratios of hormones are needed at different stages of growth. It is almost impossible to know exactly the ratio of various hormones in different plant species at different periods of growth. It is, therefore, proposed that auxin, cytokinin and/or gibberellic acid be applied in abundance at regular intervals to enable the plant to balance its own hormonal needs. This is critical to the use of plant growth hormones in order to control and increase the yield of crops. This is particularly important in obtaining the maximum genetic expression from any of the plant cells that are developing during any period of the plant's growth cycle (page 7, paragraph 75). Stoller et al. ‘253 teach a method for manipulating plant architecture to alter growth of a plant and its fruit, comprising: manipulating the ratio of auxin to cytokinin in the roots of said plant by applying, to seeds or tubers for a plant prior to planting or to roots, foliage, flowers or fruit of a plant after planting, one or more plant growth hormones or a precursor or conjugate of said hormones in an amount effective to adjust the auxin to cytokinin ratio in said plant roots to a level which will alter the plant growth to produce a desired result selected from the group consisting of increasing root size, extending root life, altering internode length, increasing lateral branching, regulating the appearance of new top growth, increasing fruit quality and combinations thereof wherein said amount is insufficient to negatively affect growth of plant tissues (page 16, claim 45).
Cato et al. teach seedlings of cultivar Micro-Tom tomato (Solanum lycopersicum) were planted. The following treatments were sprayed three times on tomato plants, at one-week intervals, with one spray during the growing season and twice during the flowering: GA3 +IBA +KIN (5 mg L-1 +5 mg L-1 + 9 mg L-1) (26% gibberellic acid+ 26% auxin + 46% cytokinin) (page 550, col. 2-3, Materials and Methods). Cato et al. teach the use of three plant growth regulators (GA3, IBA and KIN) increased the development when compared to control (Figure 1) (page 551, col. 1, 1st full paragraph).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stoller et al. ‘714, Stoller et al. ‘253 and Cato et al. and adjust the amount of auxin, the amount of gibberellic acid and/or the amount of cytokinin after the first stage of growth. Stoller et al. ‘714 teach a method of application of a non-aqueous solution of plant growth regulators, to the foliage and/or flowers of plants at or about the time of the beginning of plant flowering (e.g., during meiosis and when pollen is about to enter dehiscence). Stoller et al. ‘714 teach the plant growth regulator include a PGR mixture of three plant hormones--cytokinin, gibberellin, and auxin. In a preferred mixture, the cytokinin is kinetin, the gibberellin is GA3, and the auxin is IBA. One of ordinary skill in the art would have been motivated to adjust the amount of auxin, the amount of the amount of gibberellic acid and/or the amount of cytokinin after the first stage of growth because Stoller et al. ‘714 specifically teach auxin level may be manipulated within a desired range by application of a plant growth regulator or phytohormone, e.g., cytokinin or gibberellic acid. This is evidenced by Stoller et al. ‘253 which teaches that different ratios of hormones are needed at different stages of growth. Because Stoller et al. ‘253 teach that auxin, cytokinin and/or gibberellic acid is applied in abundance at regular intervals to enable the plant to balance its own hormonal needs which is critical to the use of plant growth hormones, one of ordinary skill in the art would have been motivated to adjust the amount of the PGRs in the mixture in order to control and increase the yield of crops.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stoller et al. ‘714, Stoller et al. ‘253, and Cato et al. and apply a second growth composition during a second growth stage. Stoller et al. ‘714 teach a method of application of a non-aqueous solution of plant growth regulators, to the foliage and/or flowers of plants at or about the time of the beginning of plant flowering (e.g., during meiosis and when pollen is about to enter dehiscence). Stoller et al. ‘714 teach the plant growth regulator include a PGR mixture of three plant hormones--cytokinin, gibberellin, and auxin. In a preferred mixture, the cytokinin is kinetin, the gibberellin is GA3, and the auxin is IBA. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply a second growth composition because based on the teachings of Stoller et al. ‘253 as indicated above, one would have been motivated to apply a second growth composition during a second growth period to manipulate the amount of auxin, gibberellin and cytokinin in the composition. One of ordinary skill in the art would also have been motivated to use known methods from the prior art to determine if a second growth composition is needed, such as taught in the Cato Publication (Cato et al.). Cato et al. teach GA3 +IBA +KIN (5 mg L-1 +5 mg L-1 + 9 mg L-1) was sprayed three times on tomato plants, at one-week interval, with one spray during the growing season and twice during the flowering. As such, it would have been obvious to one of ordinary skill in the art to modify the application of the PGRs, cytokinin, gibberellin and auxin, taught by Stoller et al. ‘714, to apply more than one growth composition during a second growth season. 
Regarding claims 11, 12, and 13, wherein the first growth stage comprises a VE growth stage, the second growth stage comprises a V4 growth stage and wherein the second growth stage spans a V1 and V4 growth stage, one of ordinary skill in the art would have been motivated to apply the compositions during the claimed growth stages as a matter of optimization and experimentation. One of ordinary skill in the art would have been motivated to use the prior art teaching to determine the application timing such as that taught by Cato et al. wherein the plants are sprayed one time during the growing season, which would be early growth and vegetative or VE stage and twice during the flowering stage which would cover a V1 and V4 stage. One of ordinary skill in the art would have been able to determine, using the prior art teaching, the optimal timing of application of the PGR mixtures. The adjustment of particular conventional working conditions (e.g., determining application timing) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
 Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller et al. (US 2016/0198714, Stoller et al. ‘714) in view of Stoller et al. (US 2005/0197253, Stoller et al. ‘253) and the Cato Publication (2013, Hortic. Bras, Cato et al.) as applied to claims 1, 5, 6, 7, and 11-18 above, and further in view of Jones et al. (US 5,188,655).
Applicant’s invention
Applicant claims a method of improving plant growth, the method comprising: applying a first growth composition to a plant or part thereof during a first growth stage, the first growth composition comprising a first active component combination comprised of: an amount of auxin, an amount of gibberellic acid, and an amount of cytokinin, wherein the amount of cytokinin is less than the amount of auxin and gibberellic acid; adjusting the amount of auxin, the amount of gibberellic acid, and/or the amount of cytokinin after the first growth stage; applying a second growth composition to the plant or part thereof during a second growth stage, the second growth composition comprising a second active component combination, different than the first active component combination, and comprised of: a second amount of auxin, a second amount of gibberellic acid and a second amount of cytokinin; and growing the plant to maturity, thereby improving growth of the plant. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Stoller et al. ‘714, Stoller et al. ‘253 and the Cato Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Difference between the prior art and the claims
(MPEP 2141.02)
Stoller et al. ‘714, Stoller et al. ‘253 and the Cato Publication do not specifically disclose the amount of cytokinin in the first growth composition is about 0 to about 20 wt% by weight of the first active component combination, as claimed in claim 2; the amount of the auxin in the first growth composition is about 20 to about 67 wt% by weight of the first active component combination, as claimed in claim 3; the amount of gibberellic acid in the first growth composition is about 20 to about 67 wt% by weight of the first active component combination, as claimed in claim 4; the second amount of cytokinin in the second growth composition is about 45 to about 65 wt% by weight of the second active component composition, as claimed in claim 8; the second amount of auxin in the second growth composition if about 15 to about 45 wt% by weight of the second active component composition, as claimed in claim 9; the second amount of gibberellic acid in the second growth composition is about 10 to about 30 wt% by weight of the second active, as claimed in claim 10. It is for this reason Jones et al. is added as a secondary reference.
Jones et al. teach a plant growth enhancing composition comprising as an active ingredient a synergistic mixture of (a) gibberellins, (b) the heteroauxin indole-3-acetic acid and the cytokinin 6-(4-hydroxy-3-methyl-2-trans-betenylamino) purine in definite proportions. Application of the composition to the locus of various plants or to the seeds of a plant produces a wide variety of plant growth enhancing responses including, increasing yields; stimulating seed germination and breaking of dormancy; increasing flowering and fruiting; preventing lodging and freeze injury; aiding in the recovery of damaged crops and increasing root proliferation (Abstract). Jones et al. teach a growth enhancing composition comprising a synergistic mixture of: (a) 35-45 percent by weight of gibberellins, (b) 35-45 percent by weight of the heteroauxin indole-3-acetic acid, and (c) 15-25 percent by weight of the cytokinin 6-(4-hydroxy-3-methyl-2-trans-betenylamino) purine (col. 3, lines 9-15). Jones et al. teach the compositions are used in conjunction with specific auxiliary nutrients or other plant growth stimulators (col. 4, lines 29-31).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stoller et al. ‘714, Stoller et al. ‘253, Cato et al. and Jones et al. (US 5,188,655) and use the weight percentages of the cytokinin, the auxin, and the gibberellic acid in the first growth composition as a matter of experimentation and optimization. Stoller et al. ‘714 teach a method of application of a non-aqueous solution of plant growth regulators, to the foliage and/or flowers of plants at or about the time of the beginning of plant flowering (e.g., during meiosis and when pollen is about to enter dehiscence). Stoller et al. ‘714 teach the plant growth regulator include a PGR mixture of three plant hormones--cytokinin, gibberellin, and auxin. In a preferred mixture, the cytokinin is kinetin, the gibberellin is GA3, and the auxin is IBA. Combined with the teachings of Stoller et al. ‘253 and the Cato Publication, one of ordinary skill in the art would have been motivated to determine the amount of cytokinin, auxin and gibberellic acid to use in the composition. In addition, Jones et al. teach a growth enhancing composition comprising a synergistic mixture of: (a) 35-45 percent by weight of gibberellins, (b) 35-45 percent by weight of the heteroauxin indole-3-acetic acid, and (c) 15-25 percent by weight of the cytokinin 6-(4-hydroxy-3-methyl-2-trans-betenylamino) purine. 35-45 percent by weight of gibberellins falls within the range of about 20 to 67 wt% of gibberellic acid, as currently claimed. 35-45 percent by weight of the heteroauxin indole-3-acetic acid falls with the range of about 20 to about 67 wt% of auxin, as currently claimed. 15-25 percent by weight of the cytokinin 6-(4-hydroxy-3-methyl-2-trans-betenylamino) purine falls with the range of about 0 to about 20 wt% by weight of cytokinin, as claimed.
Likewise, the use the weight percentages of the cytokinin, the auxin, and the gibberellic acid in the second growth composition as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to adjust the amount of cytokinin, auxin, and gibberellic acid in the subsequent compositions that are applied to plants. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
/JOHN PAK/Primary Examiner, Art Unit 1699